Examiner Note
Due to an edition error, the reference of Walt et al ( Analytical Chemistry 2013;85,1258-1263) was not listed in the PTO-892 and not listed in the header of the 103 rejection starting at paragraph 22.  Examiner regrets this inadvertent error and as a consequence, this letter restarts the period for response. 
A modified Office action to include the reference of Walt is included below 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application, on 9/24/2021, after the Advisory Action, mailed on 9/20/2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/2021 has been entered.
Claims 1, 4-7,14 and 16-17  are pending.  Claim 17 is newly added. Claims 6-7 remain withdrawn.   Claims 1 and 16 have been amended. 
Claims 1, 4-5 and 16-17 are examined. 
New Claim Rejections - 35 USC § 112- New Matter
Claims 1, 4-5 and 16-17 are rejected under 35 U.S.C. §112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art (hereafter the Artisan), that the inventor(s), at the time the application was filed, had possession of the claimed invention. 37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application".
Independent claim 1 has been amended to recite and 17, recite  a method to  quantifying the concentration of the target molecule based on the ratio of the number of droplets where the detection signal of the target molecule is detected relative to the total number of the droplets where the presence of the microbeads is 
Applicants state that no new matter has been added.  However, the instant specification appears devoid of such description comprising [..] quantifying the concentration of the target molecule based on the ratio of the number of droplets where the detection signal of the target molecule is detected relative to the total number of the droplets where the presence of the microbeads is number of the droplets where the presence of the microbeads is detected.   While the specification discloses at page 25, Analysis step [0049] the concentration of the target molecule can be quantified using the ratio of microbeads 2 which capture the target molecule 1 relative to the total number of microbeads 2  there is no disclosure wherein the concentration of the target molecule is determined by multiplying concentration of the microbeads in a reaction solution comprising the target molecule, the microbeads and the second antibodies of the complex formation step, by the ratio of the number of droplets where the detection signal of the target molecule is detected relative to the total number of the droplets where the presence of the microbeads is detected.   In fact, the specification does not disclose any determination of a target concentration comprising a multiplication of a concentration by a ratio. 
While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure.  In this case, neither the original claims or the original spec/drawings provide EXPLICIT SUPPORT. The term "implicit disclosure" relates solely to matter which is not explicitly mentioned, but is a clear and unambiguous consequence of what is explicitly mentioned   BUT NOT merely obvious  (see Lockwood Airlines CAFC case) 
In this case, although, it might be “obvious” to multiplying concentration of the microbeads in a reaction solution comprising the target molecule, the microbeads and the second antibodies of the complex formation step; there is no express or implicit teaching in the specification indicating possession to do so. 
The specification fails to disclose either explicitly or implicitly, the newly introduced limitations, as claimed.  MPEP 2163.06 notes: "If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)."  MPEP 2163.02 teaches that "Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed. If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.  
This is a new matter rejection.
Response to Applicant Arguments
Applicant arguments have been considered but bot found persuasive.  
While Applicant admits that the concentration of the target molecule can be quantified by using the ratio of microbeads 2 which capture the target molecule 1 relative to the total number of microbeads 2, Applicant argues that one of ordinary skill in the art would find it obvious and understand from this passage that "the concentration of the target molecule is to be calculated by multiplying the concentration of the microbeads 2 in a reaction solution of the complex formation step by "the ratio of microbeads 2 which capture the target molecule 1” because the specification discloses  the target molecule 1, microbead 2 and detection antibodies 41, 42 may be  reacted in an appropriate solution by bringing them into contact with one another in the same conditions as in a conventional enzyme linked immunosorbent assay.
Inventor Hiroyuki NOJI Appl. No. 15/502,652 Filing Date February 8, 2017 Docket No. 44617/0086Applicant arguments that one of ordinary skill in the art would recognize that "the concentration of the target molecule is to be calculated by multiplying the concentration of the microbeads 2 in a reaction solution of the complex formation step by the ratio of microbeads 2 which capture the target molecule 1” is not persuasive as the term Applicant JAPAN SCIENCE AND TECHNOLOGY AGENCY"implicit disclosure" relates solely to matter which is not explicitly mentioned, but is a clear and unambiguous consequence of what is explicitly mentioned   BUT NOT merely obvious  (see Lockwood Airlines CAFC case) 
Applicant JAPAN SCIENCE AND TECHNOLOGY AGENCY

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-5 and 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon)  without significantly more. The claim(s) recite(s) a law of nature and an abstract idea. These judicial exceptions are not integrated into a practical application see analysis under Step 2A Prong 2, below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, see analysis under Step 2B, below.
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: 
Step 1: Is the claim directed to a statutory category?  Yes, the claim is directed to a process.
Step 2A, Prong 1: Is the claim directed to a judicial exception (a law of nature, a natural phenomenon, or an abstract idea)?  Yes, the claim is directed to an abstract idea. 
Claim 1 is directed to an abstract idea, because the steps of “concentration of the target molecule is determined by multiplying concentration of the microbeads in a reaction solution comprising [..] by the ratio of the number of droplets where the detection signal of the target molecule is detected relative to the total number of the droplets where the presence of the microbeads is detected is a mathematical calculation/relationship  which is identified by the Courts as abstract idea judicial exception See MPEP2106.04(a)(2).  
In addition, repeating the steps to determine a probability over time  (step VII)  is interpreted as monitoring a probability which is also an abstract idea which  reads on forming an observation/evaluation/judgment/opinion regarding the subject’s likely diagnosis or prognosis.  Such concepts as assessing an abnormal condition by performing clinical tests and thinking about the results as for example monitoring or evaluating the presence of aggressive cancer (claim 2)  have been characterized by the courts as abstract ideas. See MPEP2106.04(a)(2).  
 Step 2A Prong 2: does the claim recite additional elements that integrate the exception into a practical application of the exception? NO.  
The claims are not integrated into a practical application. This judicial exception is not integrated into a practical application because steps corresponding to Abstract ideas are insufficient to constitute a practical application.  
In this case, “concentration of the target molecule is determined by multiplying concentration of the microbeads in a reaction solution comprising [..] by the ratio of the number of droplets where the detection signal of the target molecule is detected relative to the total number of the droplets where the presence of the microbeads is detected without more, is a judicial exception and not a practical application thereof.  
The steps forming a complex on a bead, between the target molecules capture and detecting antibodies and detecting the complex in a digital ELISA format relate to gathering data adding insignificant extra solution activity see See MPEP2106.05(g).  
Here, applicant's method steps are not tied to a particular machine and does not perform a transformation. While a reference to antibody binding  in claim 1, binding an agent/antibody to a protein to form a complex results in a temporary and reversible change of the protein, this is not a transformation in the legal sense of the word as there is no fundamental change in the nature of the protein itself.  Dependent claims  drawn to selecting antibodies (claim 4) selecting labels i.e. enzymes/substrate (claim 16-17) relate to gathering data adding insignificant extra solution activity see See MPEP2106.05(g).  These steps do not integrate the judicial exceptions into a practical application.  
There are not additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
Step 2B 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: The additional steps recited in the claim were previously taken by those in the field, and therefore fail to add a feature that is more than well-understood, purely conventional or routine.
In addition to the judicial exceptions, the claims also recite steps of complex formation using an immunoassay and detection to analyze signals  Using an digital ELISA immunoassay to measure the concentration of a target molecule  routine well understood, purely conventional and routinely taken by others, as cited below, and therefore fail to add a feature that is more than well-understood, purely conventional or routine as cited below and in addition see previously cited prior art McCoy and Rissin 2013.
In order to establish that the claimed invention is "significantly different", Applicant must show that the additional limitations recite something meaningful that add something of significance to the judicial exception. 
The dependent claims also do not add any feature that is more than well-understood, purely conventional, or routine in the field of diagnostics and biochemical assay methodologies. The claim does not include any active steps that would constitute a practical application, i.e. steps that apply, rely on or use the judicial exception in a manner such that the claims amount to significantly more than the judicial exception itself. as in Mayo, there is no requirement that a doctor act on the results of the method.  
Such additional steps/ elements are also insufficient to render the claims patent-eligible because simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, has been held not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al. (US 2011/0212462, of record), US2011/0212848 (IDS Reference) in view of Walt et al ( Analytical Chemistry 2013;85,1258-1263) and  The Handbook –A guide to Fluorescent Probe and Labeling Technologies  11th Edition
 (2010; retrieved from http://dp.univr.it/~laudanna/LCTST/styled-21/downloads-4/files/Molecular%20Probes%20Handbook%20-%20A%20Guide%20to%20Fluorescent%20Probes%20and%20Labeling%20Technologies%2011th%20Edition%20(2010).pdf
Duffy et al teach throughout the patent and especially in abstract, a method to detect/determine concentration of a target molecule with methods that reduce non-specific binding (Abstract).  Duffy et al teach methods  comprising capturing a target molecule on a bead particle i.e. microbead  modified with capture agents i.e. antibodies specific for the target analyte [0007][0098] exposing the analyte molecules to at least a first and a second labeled  binding ligands which specifically bind to the target molecule to form a complex, wherein the binding ligands are antibodies (figs 3,7)[0056] specific for different epitopes on the target molecule.  Duffy et al teach the labeled first and second labeled  binding antibody ligands can be labeled with components each different from each other (see fig 3 components 146 and 150)  that may be detected indirectly via exposure to a first type of precursor labeling agent i.e. “component 152”  and a second type of precursor labeling agent “158” wherein the first type of  precursor labeling agent  is converted to labeling agent “156” upon exposure to component 146 as indicated by arrow 154 and second type of precursor labeling agent 158 is converted to labeling agent 162 upon exposure to component 150 (fig 3 d), wherein labeling agent 156 is distinguishable from labeling agent 162 [0039]Fig 3D[0048].    Duffy et al teach the binding ligand components can be enzymes [0046] [0053]. In one example, the enzyme is beta galactosidase and the precursor labeling agent is resorfurin –D-pyranogalactoside [0049].    Duffy et al teach a variety of fluorogenic enzymatic precursor labeling agents are known and may be selected for conversion by many different enzymes to be used as the precursor labeling agent, wherein such fluorogenic enzymatic precursor labeling agents are disclosed in The Handbook –A guide to Fluorescent Probe and Labeling technologies, tenth ed. Chapter 10 [0179].  
Duffy et al teach in some embodiments the method/systems may comprise detection and/or quantification of single analyte molecules segregated in a plurality of locations on a substrate configured to receive and contain only a single capture objects i.e. beads [0082][0069], wherein each location comprises either zero or one analyte molecule, wherein analyte concentration is determined based on the number of locations which comprise the analyte molecule i.e. counted [0093] that are determined to contain than analyte molecule using a binary readout digital detection mode for quantification [0020]-[0021], which reads single molecule digital counting by ELISA i.e. digital ELISA (see instant specification [0015]).  Duffy et al teach analyte molecules bound to capture ligands i.e. complexes can be formed prior to segregation of complexes into the plurality of locations wherein the plurality of locations may not comprise wells but instead comprise a plurality of droplets [0089] [0026].     Duffy et al teach detecting signals at different fluorescent wavelength using optical filters for optical interrogation of the locations and processing two or more detection signals of fluorescence different in wavelength as a detection signal of the target molecule with for example CCD camera  and image sensors [0067][0068].  
Duffy teach concentration of the analyte is determined based on the number of locations that are determined to contain the analyte molecule based on the signal, wherein the location can be a droplet, thus, the concentration is determined based on the fluorescence signal in the droplet comprising the microbead/analyte/antibody complex.  Duffy teach a measure of the concentration of the analyte in the sample may be determined using a binary readout system wherein the measure of concentration is determined at least in part based on the number of locations which are determined to contain an analyte molecules incorporating by reference the patent to Duffy “ultra-sensitive detection of molecules or particles using beads or other capture objects (col 2[0018][0090]) i.e.US20110212848.
US20110212848 to Duffy teaches throughout the patent various ways to quantify a target analyte using a binary readout system a measure of the concentration of analyte molecules in a fluid sample may be carried out using more than one type of analysis ( e.g., a first analysis based on the number of locations comprising an analyte molecule immobilized with respect to a capture object, and a second analysis based on the ratio of the ratio/fraction of locations comprising an analyte molecule immobilized with respect to a capture component, to the total number of locations comprising a capture object, etc.).[0201][0028].  Poisson distribution adjustment may be applied to ratio determined by the binary read out to improve accuracy in for example embodiments where the ratio of analyte molecules to total number of capture object is greater than about 1:5;1:10 etc [0208] or based on  calibration curve using these ratios [0213]fig.12.  Increasing or decreasing analyte to bead ratio may result in higher dynamic range [0215].  At low ratios of analyte molecules to beads ie. about 1:10 substantially all of the beads are associate with either 0 or single analyte.  In this range, the percentage of active beads increases linearly with increasing analyte concentration  and a digital analysis is most suitable [0219].  
Duffy and incorporated teachings thereof  i.e. US20110212848 is silent regarding 
the concentration of the target molecule is determined by multiplying concentration of the microbeads in a reaction solution comprising the target molecule, the microbeads and the second antibodies of the complex formation step, by the ratio of the number of droplets where the detection signal of the target molecule is detected relative to the total number of the droplets where the presence of the microbeads is detected.
Walt discloses the principle of digital optical methods for single molecule analysis wherein counting molecules i.e. digital ELISA is a sensitive method referencing the work of Duffy (Fig.3, page 1262 left column) .  Walt discloses when using an excess of bead to molecule ration i.e. 500,000 beads added to 0.1 ml of 1fM solution containing 60,000 molecules bead captures either 1 or 0 molecules.   
Therefore it would have been prima facie obvious, before the effective filing of the claimed invention, to calculate a low target concentration as claimed, with the digital method of Duffy wherein at low sample concentrations when contacting a low concentration analyte sample i.e. 1 fM in 0.1 ml with an excess of bead to molecule ratio as exemplified in Walt, the Poisson distribution indicates that when using 500,000 beads, 12 % of beads will carry one protein molecule, because all cited references teach at low ratios of analyte molecules to beads ie. about 1:10 percentage of active beads i.e. on locations increases linearly with the increasing analyte concentration.  In this example, it would have been with expectation of success that 12% of beads i.e. 500000 beads /60000 represent the ratio of the number of droplets where the detection signal of the target molecule is detected relative to the total number of the droplets where the presence of the microbeads is detected given the linear relationship  
Therefore it would be obvious to one of ordinary skill that when using the method of Duffy to calculate the low target concentrations by multiplying the ratio of active beads i.e. 12% to the concentration of beads 500000/0/1 ml to obtain the concentration of the target molecules i.e. 60,000/ml.  given in the example of Walt as the method of Duffy is suitable to calculate low target concentrations in the fM range using large ecess of beads to ensure linear digital read out.  One would be motivated to do so, to eliminate a calibration curve and save time 
While Duffy et al and US20110212848 teach a variety of fluorogenic enzymatic precursor labeling agents are known and may be selected for conversion by many different enzymes to be used as the precursor labeling agent, wherein such fluorogenic enzymatic precursor labeling agents, Duffy et al is silent in explicitly disclosing such substrates.   
The Handbook –A guide to Fluorescent Probe and Labeling Technologies, discloses various substrates having a fluorescent substance bound to one terminal side of each of the cleavage sites and a quencher bound to another terminal side that can be cleaved by different enzymes, wherein the quencher is present within such a distance from the fluorescent substance that energy can be transferred between the quencher and the fluorescent substance, preventing light emission from the fluorescent substance (see chapter 10) .   For example, a suitable substrate for alkaline phosphatase  is coumarin based  4-methylunbelliferyl phosphate (4-MUP) that is cleaved by alkaline phosphatase to 4-metylunbelliferon (4-MU) and inorganic phosphate to emit fluorescence.   While 4-MUP is non-fluorescent, 4-MU is fluorescent (excitation peak: 372 nm, emission peak: 445 nm)(see  https://www.thermofisher.com/order/catalog/product/M6491#/M6491),  Resorfurin based substrates provide longer wavelength dyes as compared to coumarin-based substrates (page 408, third paragraph). Additional substrate are available for different proteases and peptidases (442-451) (instant claim 16).  
It would have been prima facie obvious, before the effective filing of the claimed invention, to select fluorogenic enzymatic precursor labeling agents  that can be used in the method of Duffy et al and US20110212848 wherein the fluorogenic enzymatic precursor labeling agents  quencher and a fluorescence substance as claimed because such  fluorogenic enzymatic precursor labeling agents were known as taught in The Handbook –A guide to Fluorescent Probe and Labeling Technologies.  One would be motivated to do so, because Duffy et al explicitly discloses using such agents were commercially available referencing The Handbook –A guide to Fluorescent Probe and Labeling Technologies.  . 
Choosing suitable enzymes including proteases or phosphatases  having mutually different substrate specificities resulting in  two or more detection signals of fluorescence different in wavelength as a detection signal of the target molecule as for example selecting  AP with specificity  for MUP as a second enzyme label in the method of Duffy et al  would have been obvious to a person skilled in the art as fluorogenic substrates for various enzymes are widely reported in prior art, commercially available and  known to those skilled in the art as taught in Duffy et al and The Handbook –A guide to Fluorescent Probe and Labeling Technologies. and because the method of Duffy et al is generic with respect to the enzymatic component label. 

Claims 17 is  rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al. and US20110212848,  Walt and The Handbook –A guide to Fluorescent Probe and Labeling Technologies as applied to claims 1 and  16  in view of Gosh et al (Nucleic Acids Research, 1994, Vol. 22, No. 15 3155-3159).
Duffy et al. and US20110212848, Walt   and The Handbook –A guide to Fluorescent Probe and Labeling Technologies are relied upon as in the 103 rejection above. 
While Duffy et al and US20110212848, Walt  and The Handbook –A guide to Fluorescent Probe and Labeling Technologies teach a variety of fluorogenic enzymatic precursor labeling agents are known and may be selected for conversion by many different enzymes to be used as the precursor labeling agent, Duffy et al is silent in explicitly disclosing the enzymes are nucleases and the cleavage sites in the substrates are comprised in nucleic acid chains or derivatives therefrom.
Gosh et al.  teach throughout the publication and especially in abstract substrates having an internal nuclease recognition site having a donor i.e. fluorescein and acceptor i.e. rhodamine dyes conjugated to the opposing termini.  Cleavage of the duplex substrate separates the donor and acceptor FRET dyes (Fig.1).
It would have been prima facie obvious, before the effective filing of the claimed invention, to select fluorogenic enzymatic precursor labeling agents  that can be used in the method of Duffy et al and US20110212848 wherein the fluorogenic enzymatic precursor labeling agents  comprise quencher and a fluorescence substance attached to a DNA probe comprising a restriction site for a nuclease as claimed because such  fluorogenic enzymatic precursor labeling agents were known as taught in Gosh et al.  .  . Choosing suitable enzymes including nucleases having mutually different substrate specificities resulting in  two or more detection signals of fluorescence different in wavelength as a detection signal of the target molecule in the method of Duffy et al  would have been obvious to a person skilled in the art as method for making DNA fluorogenic substrates comprising restriction sites for various nucleases are known as taught in Gosh et al.  and because  the method of Duffy et al is generic with respect to the enzymatic component label. In addition, dyes used to form energy transfer pairs are discloses in section table 1.1 (pages 16-18), kits for labeling protein and nucleic acids with various florescent dyes are known and commercially available (tables 1.2-1.4, page 41; Fig 1.2.9).
A person of ordinary skill would have been motivated to do so for the purpose of increasing the sensitivity of detection by increasing color variation and reduce non-specific background.
Response to Applicant arguments
Applicant arguments have been considered but not found persuasive.  
Applicant argues that Duffy does not teach the claimed calculation method.  Thi8s argument is moot in view of the new grounds for rejection.

The Reference of McCoy and Rissin 2013 are relevant but no longer relied upon for simplicity as the teachings of McCoy and Rissin 2013 were also included in the disclosure of Duffy. 
 
Conclusion
All other objections and rejections recited in the Office Action of 5/28/2021 are withdrawn in view of Applicant's amendments and/or arguments. 

No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798. The examiner can normally be reached Monday, Thursday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641